Citation Nr: 1115330	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  09-24 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Veteran and his spouse testified at a Travel Board hearing held in November 2010 at the Huntington RO.

This matter was previously remanded by the Board in February 2011 for further development.  As discussed fully below, the remand action directed by the Board has not been performed.  Accordingly, the Board is compelled to remand this matter once again.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's February 2011 remand directed further development action, to include:  (1) contacting the Veteran to notify him as to the information and evidence that is necessary to substantiate the claim and to provide notification of the evidence that VA will seek to obtain and the evidence that is expected to be furnished by the Veteran, including in terms of secondary service connection under 38 C.F.R. § 3.310; (2) requesting the Veteran to identify, on release forms, the names and addresses of medical or audiological providers with whom he has treated, including Dr. West, Dr. Gibbons, and Dr. Fisher; (3) making efforts to obtain records identified by the Veteran; (4) providing the claims file to the VA examiner who performed the June 2009 VA examination and requesting the examiner to provide an addendum opinion stating whether the Veteran's hearing loss has a different etiology than the in-service noise exposure that has been determined to have caused his service-connected tinnitus; and (5) readjudicating the Veteran's claim.

Subsequent February 2011 correspondence from the Huntington RO to the Veteran expresses that the steps directed in the Board's remand were completed and that the claims file was being returned to the Board.  A review of the claims file, however, does not indicate any efforts to perform any of the actions directed in the Board's remand.

A remand by the Board confers upon a claimant, as a matter of law, the right to compliance with remand orders.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  As the development actions directed by the Board in its February 2011 remand have apparently not yet been performed, the Board is required to remand this matter again for compliance with those development actions.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining the need for additional evidence regarding the claim on appeal.  This letter must inform him about the information and evidence that is necessary to substantiate the claim and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran, including in terms of 38 C.F.R. § 3.310 (secondary service connection).  Finally, the Veteran should be requested to sign release forms, with full address and date information, for any medical or audiological providers from whom he has obtained treatment since service, including Dr. West, Dr. Gibbons, and Dr. Fisher.

2.  Should the Veteran sign medical release forms, all records of medical treatment which are not currently associated with the Veteran's claims file should be requested.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.

3.  Then, the Veteran's claims file should be returned to the audiologist who conducted the June 2009 VA examination (or another audiologist, if that individual is unavailable).  The audiologist is requested to supplement the June 2009 report with a response to the following questions, concerning the prior comment that tinnitus is as likely as not a symptom associated with the hearing loss:

a)  In view of the fact that service connection has been established for tinnitus, does the hearing loss disability (for each ear) result from a different etiology than the in-service noise exposure that VA has found to be the cause of the tinnitus; and

b)  is it otherwise at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's bilateral hearing loss was caused or permanently worsened as due to the service-connected tinnitus?

All opinions and conclusions expressed by the audiologist must be supported by a complete rationale.

4.  After completion of the above development, the Veteran's claim for service connection for bilateral hearing loss should be readjudicated, to include as secondary to the service-connected tinnitus (38 C.F.R. § 3.310).  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


